Citation Nr: 1039703	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-22 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
service-connected hemorrhoids with intermittent hematochezia, 
claimed as internal bleeding. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to October 
1990. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a December 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Montgomery, 
Alabama.  In that decision, the RO granted service connection for 
hemorrhoids with intermittent hematochezia and assigned an 
initial rating of 20 percent, effective from October 12, 2004.  
The Veteran appealed the initial rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A June 2008 Report of Contact, VA Form 119, indicates that the 
Veteran advised the VA that he had started to receive disability 
benefits from the Social Security Administration (SSA) in 
reference to his "internal bleeding condition."  A copy of any 
SSA award decision and records underlying that decision have not 
been obtained.  

VA is required to obtain relevant records held by any Federal 
department or agency that the claimant adequately identifies and 
authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); 
Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, 
the Court has held that where there has been a determination with 
regard to SSA benefits, the records concerning that decision must 
be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-
09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); 
cf. Golz v. Shinseki, 590 F.3d 1317 (2010) (there is no duty to 
get SSA records when there is no evidence that they are 
relevant).  The medical records related to the SSA's disability 
determination appear to be relevant and must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain SSA records, including the 
medical evidence used to determine 
disability eligibility.  Any negative 
search result should be noted in the 
record.  

2.  Upon completion of the above, perform 
any additional development deemed 
appropriate, and then readjudicate the 
issue on appeal.  If any benefit sought on 
appeal remains denied, the Veteran should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2009).


_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


